Citation Nr: 0637826	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  02-15 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hand 
condition.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1963 and from April 1964 to March 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

The Board notes that by September 2006 signed statement, the 
veteran appears to have withdrawn his request for a hearing 
before a Veterans Law Judge.  Accordingly, the Board will 
proceed with consideration of the veteran's claims based on 
the evidence of record, as he has requested.  See 38 C.F.R. § 
20.704(e) (2006).  

In September 2006, the veteran also indicated that he no 
longer wished to be represented by the Disabled American 
Veterans.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the veteran has not been 
properly advised of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) regarding the service 
connection claim.  As well, he has not been apprised of the 
evidence necessary to establish disability ratings and 
effective dates as outlined by the United States Court of 
Appeal for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the RO must sent 
the veteran a renewed VCAA notice that includes information 
regarding the evidence necessary to substantiate his claims, 
his and VA's respective responsibilities as to obtaining and 
furnishing evidence, and that instructs the veteran to 
provide all relevant evidence in his possession.  

As well, regarding the claim of increase for service-
connected bilateral hearing loss, the Board is primarily 
concerned with present levels of disability, and the 
veteran's bilateral hearing loss was last evaluated four 
years ago.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
four-year-old audiologic test results may no longer 
accurately represent the current level of bilateral hearing 
loss.  Thus, the RO must schedule a VA audiologic examination 
to determine the present level of the veteran's bilateral 
hearing loss.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that includes information as to the 
evidence necessary to substantiate his 
claims, his and VA's respective 
responsibilities as to obtaining and 
furnishing evidence, and that instructs 
the veteran to provide all relevant 
evidence in his possession.  The VCAA 
notice must also include information on 
disability ratings and effective dates as 
mandated by the Court in Dingess/Hartman.  

2.  Schedule a VA audiologic examination 
for an assessment of the current state of 
the veteran's bilateral hearing loss in 
accordance with VA regulations.  
Specifically, auditory thresholds for the 
frequencies 1000, 2000, 3000, and 4000 
Hertz to include average puretone 
threshold results and controlled speech 
discrimination test results (Maryland CNC) 
must be must be provided on the 
examination report.  A rationale for all 
conclusions must be provided, and the 
examiner is asked to review the claims 
file in conjunction with examining the 
veteran.

3.  Review the record after the 
development requested above has been 
completed to the extent possible.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran if further 
action is required on his part.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


